EXHIBIT 10.37

CHIQUITA BRANDS INTERNATIONAL, INC.

STOCK AND INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Congratulations! You have been granted a restricted stock unit award under the
Chiquita Stock and Incentive Plan (the “Plan”).

GRANT: Chiquita Brands International, Inc., a New Jersey corporation (the
“Company”), hereby awards to you (the “Grantee” named below) restricted stock
units representing shares of the Company’s Common Stock (“Shares”), subject to
the forfeiture provisions and other terms of this Agreement. The Shares will be
issued at no cost to you on the date[s] set forth below, provided that you have
a vested right to such Shares as described below. Please read this Agreement
carefully and return an executed copy as requested below. Unless otherwise
defined in this Agreement, capitalized terms have the meanings specified in the
Plan.

 

Grantee:

 

No. of Shares:

 

Grant Date:

 

Vesting Date[s]:

VESTING AND DELIVERY OF SHARES: [All of the Shares will vest on [date]] or [The
Shares will vest between the Grant Date and [last vesting date] with [% or
number of shares] vesting on [dates]] or, if earlier, upon a Separation of
Service as described in Section 5.2 of the Plan within one year after a Change
in Control of the Company (the “Vesting Date”); subject, however, to the
forfeiture and recoupment provisions set forth below. If you Separate from
Service because of your death, Disability or Retirement, all the Shares subject
to this award will vest on the date of your Separation from Service. On
[the][each] Designated Payment Date or as soon as reasonably practicable
thereafter, the Company will deliver to you a certificate representing the
Shares which vested on such date, unless you are a key employee and the Plan
requires that issuance of the Shares be postponed until the Specified Employee
Delayed Payment Date, in which case Shares will be delivered on that date or as
soon as administratively practicable thereafter. A “Separation from Service”
generally means your termination of employment with the Company and all of its
Subsidiaries. [The] [A] “Designated Payment Date” is generally defined in the
Plan as [the][each] Vesting Date or, if earlier, (a) the date you Separate from
Service because of your death or Disability or (b) the first payroll date
following your Separation from Service because of your Retirement (or promptly
thereafter). The “Specified Employee Delayed Payment Date” is generally defined
in the Plan as the date that is six (6) months and one (1) day following the
date of your Separation from Service (or, if earlier, the date of your death).

NO RIGHTS AS SHAREHOLDER PRIOR TO VESTING: Prior to the date Shares are issued
to you, you will have no rights as a shareholder of the Company with respect to
the Shares subject to this award.

FORFEITURE OF SHARES; RECOUPMENT: In the event you Separate from Service for any
reason (other than as a result of your death, Disability, Retirement or a
Separation of Service as described in Section 5.2 of the Plan within one year
after a Change in Control of the Company) prior to [the] [any] Vesting Date,
then all unvested Shares subject to this award will be forfeited as of the date
of your Separation from Service and any rights with respect to such forfeited
Shares will immediately cease.

The Company also has the right, under certain circumstances, as described in
Section 13.4 of the Plan, to cancel all or part of this award and/or to require
you to return to the Company all or part of the Shares issued to you and/or the
proceeds from the sale or other disposition of any such Shares.

CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION: In consideration of your
receipt of this award, you agree as follows:

(a) During your employment with the Company or by any of its Subsidiaries, and
after the termination of your employment for any reason, voluntary or
involuntary, you will hold in a fiduciary capacity for the sole benefit of the
Company all information, knowledge or data relating to the Company or any of its
Subsidiaries and their respective businesses and investments, including
investments in joint ventures, which information, knowledge or data the Company
or any of its Subsidiaries considers to be proprietary,



--------------------------------------------------------------------------------

confidential, or not public knowledge (including but not limited to trade
secrets) and that you obtain or have previously obtained during your employment
by the Company or any of its Subsidiaries (“Proprietary, Confidential or
Non-Public Information”). During your employment with the Company or by any of
its Subsidiaries, and after the termination of your employment for any reason,
voluntary or involuntary, you will not directly or indirectly use, communicate,
divulge or disseminate any Proprietary, Confidential or Non-Public Information
for any purpose not authorized by the Company or any of its Subsidiaries, or for
any purpose not related to the performance of your work for the Company or any
of its Subsidiaries. At any time requested by the Company or any of its
Subsidiaries, and in any event immediately upon the termination of your
employment for any reason, voluntary or involuntary, you shall return all copies
of all documents, materials or information in any form, written or electronic or
otherwise, that constitute, contain, refer or relate to any Proprietary,
Confidential or Non-Public Information.

(b) During your employment with the Company or any of its Subsidiaries and for a
period of two years after the termination of your employment with the Company or
any of its Subsidiaries for any reason, voluntary or involuntary, you will not,
without the written consent of the Company, directly or indirectly, engage in,
invest in or participate in any business or activity conducted by any company
listed or described in Exhibit A, attached hereto (the “Competing Business”),
whether as an employee, officer, director, partner, joint venturer, consultant,
independent contractor, agent, representative, shareholder (other than as a
holder of less than five percent (5%) of any class of publicly traded securities
of any such Competing Business) or in any other capacity.

(c) During your employment with the Company or any of its Subsidiaries and for a
period of one year after the termination of your employment with the Company or
any of its Subsidiaries for any reason, voluntary or involuntary, you will not,
without the written consent of the Company, directly or indirectly, solicit,
entice, persuade or induce, or attempt to solicit, entice, persuade or induce
(i) any customer, supplier, distributor or other person or entity that has a
business relationship, contractual or otherwise, with the Company or any of its
Subsidiaries (or any of their respective joint ventures) to direct or transfer
away from the Company or any of its Subsidiaries (or such joint ventures) or
eliminate, interfere with, disrupt, reduce or modify to the detriment of the
Company or any of its Subsidiaries (or such joint ventures) any business,
patronage or source of supply, or (ii) any person to leave the employment of the
Company or any of its Subsidiaries (or any such joint ventures) (other than
persons employed in a clerical, non-professional or non-managerial position).

(d) You understand and agree that the restrictions set forth above, including,
without limitation, the duration and scope of such restrictions, are reasonable
and necessary to protect the legitimate business interests of the Company and
its Subsidiaries. You further agree that the Company will be entitled to seek
and obtain injunctive relief against you in the event of any actual or
threatened breach of such restrictions, and you hereby consent to the exercise
of personal jurisdiction and venue in a federal or state court of competent
jurisdiction located in Hamilton County, Ohio, and you agree not to initiate any
legal action relating to the subject matter hereof in any other forum. You
understand and agree that this Agreement shall be construed and enforced in
accordance with the laws of the State of Ohio applicable to contracts executed
in and to be performed in that State. If any provision of this Agreement is
determined to be unenforceable or unreasonable by any Court, then such provision
will be modified or omitted only to the extent necessary to make such provision
and the remaining provisions of this Agreement enforceable.

TAXES: You must pay all applicable U.S. federal, state, local and foreign taxes
resulting from the grant of this award and the issuance of the Shares. The
Company has the right to withhold all applicable taxes due from future earnings
(including salary, bonus or any other payments) or, at your request, will
withhold those taxes by reducing the number of Shares otherwise deliverable
under this award. In advance of [the][each] date on which the Shares become
issuable, you may elect to pay the withholding amounts due by delivering to the
Company a number of the Shares that you own that have a fair market value on
that date equal to the amount of the payroll withholding taxes due.

CONDITIONS: This award is intended to comply with Section 409A of the Internal
Revenue Code. It is to be governed by and subject to the terms and conditions of
the Plan, as amended from time to time, which contains important provisions of
this award and forms a part of this Agreement. A copy of the Plan is being
provided to you, along with a summary of the Plan. If there is any conflict
between any provision of this



--------------------------------------------------------------------------------

Agreement and the Plan, this Agreement will control, unless the provision is not
permitted by the Plan, in which case the provision of the Plan will apply. Your
rights and obligations under this Agreement are also governed by and are subject
to applicable U.S. laws and foreign laws.

AGREEMENT: To acknowledge your agreement to the terms and conditions of this
award, please sign and return one copy of this Agreement to the Law Department,
Attention: Terri Suter.

 

CHIQUITA BRANDS INTERNATIONAL, INC.     Complete Grantee Information below:    
    Kevin R. Holland, Senior Vice President and Chief People Officer     Home
Address (including country) By:                 Date Agreed To:           U.S.
Social Security Number (if applicable)

 



--------------------------------------------------------------------------------

EXHIBIT A

To be approved and attached at the time of the award.